United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1263
                         ___________________________

               Douglas Earl Leiter, also known as William Jackson

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                   Christopher Nickrenz, Warden, FPC - Duluth

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: September 7, 2017
                             Filed: September 11, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Douglas Earl Leiter, a/k/a William Jackson, appeals following the dismissal of
an action which the district court1 construed as a 28 U.S.C. § 2241 petition, in which

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Becky R.
Leiter challenged a prison disciplinary proceeding that resulted in his loss of good-
time credits. Although we recognize that Leiter was not exclusively seeking
restoration of his good-time credits, we conclude that the matter was properly
construed as a section 2241 petition. Cf. Portley-El v. Brill, 288 F.3d 1063, 1066 (8th
Cir. 2002) (because good-time credits affect length of inmate’s confinement, habeas
corpus is exclusive federal remedy when prisoner seeks restoration of good-time
credits taken away by prison disciplinary proceeding).

        Having carefully reviewed the record, however, we conclude the case is now
moot: Leiter was released from prison while this appeal was pending, return of the
good-time credits would have no effect on his current term of supervised release, and
at this time we see no collateral consequences from the challenged disciplinary action.
See United States v. Johnson, 529 U.S. 53, 54-59 (2000) (supervised release begins
when prisoner is released from prison; excess prison time served cannot offset term
of supervised release); cf. Leonard v. Nix, 55 F.3d 370, 372-73 (8th Cir.1995)
(release of prisoner (subsequently reincarcerated) did not moot habeas petition where
challenged disciplinary action had collateral consequences).

      Accordingly, we dismiss this appeal.
                     ______________________________




Thorson, United States Magistrate Judge for the District of Minnesota.

                                         -2-